Citation Nr: 0841937	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  07-23-089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement for service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, MI (RO), which, in pertinent part, awarded service 
connection for bilateral hearing loss but denied service 
connection for tinnitus.


FINDING OF FACT

The veteran's tinnitus is likely the result of injury from 
combat noise exposure during his active service.  


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000.  This act pertains to VA's duties to notify 
and assist a veteran with regard to his or her claim for 
benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  In most Board Decisions, 
there is some discussion as to whether or not VA fulfilled 
its duty to notify and assist the veteran in the development 
of the claim.  Here, however, in view of the Board's 
favorable decision below, further discussion regarding any 
lapses in duties to assist and notify, or regarding whether 
the veteran was prejudiced by any such lapses, would serve no 
useful purpose.  

 
II.  Service Connection 

The veteran claims entitlement to service connection for 
tinnitus.  Specifically, he attributes his claimed tinnitus 
to injury caused by combat noise exposure while in service. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2008).

To prevail on the issue of service connection, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability. See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

Lay statements (or statements by one not trained in the 
medical field) are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  Symptoms may be observed and reported by anyone.  
Medical diagnoses, however, require some medical training.   
When the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the veteran possesses medical expertise and he does 
not argue otherwise.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2008).

If there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, 
the claimant shall be given the benefit of the doubt in 
resolving each such issue.  38 U.S.C.A. § 5107 (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 
C.F.R. §§ 3.102 (2008).  On the other hand, if the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

Here, the record clearly reveals that the veteran had 
inservice noise exposure and that he has a current diagnosis 
of tinnitus.  The sole remaining question is whether the 
veteran's current tinnitus is related to service.  As is 
explained below, the Board finds it likely that his tinnitus, 
like his service-connected hearing loss, is related to 
service.  

A review of the veteran's service record shows that the 
veteran served for one year in Vietnam as an Army Infantry 
Sergeant.  The veteran's service records also show that he 
earned several awards and citations during service including 
the Bronze Star Medal and the Combat Infantry Badge; his 
claim of having had exposure to combat noise is 
substantiated.  VA has already seen fit to award service 
connection for bilateral hearing loss.   

The veteran has a current diagnosis of tinnitus.  See VA 
examination dated in November 2006.  As stated earlier, the 
only matter in question is whether it is at least as likely 
as not that the veteran's tinnitus is related to service.

First and foremost, by its nature tinnitus is a ringing in 
the ears that can be detected by the veteran and is not 
likely something that can be measured by a medical 
professional.  As such, the veteran's testimony as to when 
the ringing in the ears began is important and credible 
evidence going toward the matter of when the condition began.  
The veteran maintains that his tinnitus is a result of combat 
noise exposure.  In his initial claim for service connection, 
received in May 2006, the veteran specifically indicated that 
his tinnitus began during service in 1969.  At the outset, 
the Board points out that the veteran is competent to 
describe his exposure to loud sounds, and he is also 
competent to testify as to his experience of ringing in the 
ears in service and after service.  See Charles v. Principi, 
16 Vet. App. 370 (2002) (providing that ringing in the ears 
is capable of lay observation).  

Despite the fact that the veteran has consistently maintained 
that his tinnitus began in service and that he has had 
tinnitus since service, the RO denied the veteran's claim for 
service connection.  The RO denial was based in large part on 
a November 2006 VA examiner's opinion that tinnitus was not 
at least as likely as not related to service due to the 
finding that the onset of the veteran's tinnitus did not 
occur until nine years after service.  After thorough review 
of all the records in the claims file, it appears that the 
only basis for the examiner's opinion regarding onset comes 
from a response by the veteran during a November 2006 
examination that he has experience tinnitus for "a couple of 
years".  Beyond this lone response, there is no other 
indication in the medical records that shows exactly how the 
2006 VA examiner came to the opinion that the onset date of 
the veteran's tinnitus was nine years after service.  Absent 
any basis for that finding the rationale for the 2006 VA 
examiner's negative nexus opinion is undermined.

Weighing against the RO's adoption of the VA examiner's 
opinion is not only the veteran's statement on his initial 
claim (averring that the condition began in 1969) but also 
the veteran's response to the RO decision in the January 2007 
notice of disagreement.  In that document, the veteran 
specifically pointed out that the November 2006 VA examiner 
incorrectly sited the onset date of his tinnitus as nine 
years after service.  

Throughout the course of his communications with VA, the 
veteran has consistently maintained that his tinnitus began 
in service; and as such, the Board finds that his consistency 
is sufficient to outweigh the examiner's notation of the 
veteran's singular comment during the 2006 VA examination.  
Moreover, and as stated above, the veteran is entirely 
competent to attest to symptoms which he can perceive.  Given 
the nature of tinnitus, the veteran is the only one who is 
competent to testify as to when he began to perceive 
tinnitus.  

The Board finds it pertinent that the record contains no 
evidence showing that the veteran has ever denied having 
tinnitus.  In addition, the veteran has provided a March 2006 
private medical opinion from his audiologist, Dr. L. Hamzik, 
which stated there is a nexus between the veteran's tinnitus 
and the combat noise exposure while he was in service.  
Specifically, she stated that "it was highly likely that 
[the veteran's]... occasional tinnitus can be attributed to 
noise exposure during his military service."   This medical 
opinion weighs greatly in the veteran's favor.

The Board notes the veteran has a post-service occupational 
history as a carpenter and recreational history of pheasant 
hunting.  That being said, however, neither the 2006 VA 
examiner nor the private physician provided a medical opinion 
indicating that either of these conditions caused the 
veteran's tinnitus. 

In summary, the veteran seeks service connection for tinnitus 
as related to inservice noise exposure.  It is clear that the 
veteran was exposed to inservice combat noise.  Based on 
credible statements given by the veteran, he has experienced 
tinnitus in service and ever since service.  Weight given to 
the 2006 VA examiner's observation regarding the onset date 
of the veteran's tinnitus is reduced by the veteran's 
consistent claims that he first experience tinnitus while in 
service.  Further, the private audiologist's opinion provides 
sufficient medical evidence to establish a nexus between the 
veteran's current disability and the injury incurred while in 
service. 

After careful review of the record, and in giving 
considerable weight to the veteran's credible statements and 
the findings shown on private and VA audiological 
evaluations, and giving the benefit of any doubt to the 
veteran, the Board finds the evidence for and against the 
claim to be at least in approximate balance.  Under such 
circumstances, resolution of all reasonable doubt shall be in 
the veteran's favor.  Consequently, the Board concludes that 
service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.



____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


